The judgment of the court was pronounced by
Rost, J.
The plaintiff seeks to annul an act of mortgage entered into by her husband and herself in favor of the Citizens’ Bank of Louisiana, and has enjoined an order of seizure issued under it. There was judgment against her in the first instance, and the injunction was dissolved, with $500 damages,. in solido, against her and her surety on the injunction bond. From this judgment they have appealed.
The grounds upon which she relies are, 1st: That being a married wonxan, she could not beecome the surety of her husband. '2d. That the mortgage was given to secure loans made to her and her husband, not a loan to her husband individually, and that no loan was made to her. 3d. That by the laws in force at the time of her marriage, dotal property could not be alienated, and that posterior laws cannot impair the effect of her marriage contract. 4th. That the amount to be loaned is not specified in the act of mortgage. 5th. That the charter does not authorize the bank to require from stockholders a mortgage to secure stock loans,
*664These points have all been determined adversely to the plaintiff’s pretensions. The three first were passed upon, in the case of the Bank of Louisiana v. Farrar & wife, 1 An. 49; the two last were determined in the case of the Union Bank v. Guice, 2 An. 249.
In the case of Farrar Sf wife, the property mortgaged was paraphernal, while that of the plaintiff in this case is alleged to-be dotal. But all our bank charters place dotal and paraphernal property on precisely the same footing, and authorize married women to bind themselves with their husbands, in relation to both.
In the case of the Citizens' Bank v. Nicolas el al., ante p. 112, most of the points decided in the two former cases were again made, and decided in the same manner. We adhere to those decisions, and the questions they determine are no longer open for argument.
, The injunction was properly dissolved, and the damages allowed are authorized by law. The responsibility of the surety attached when he signed the bond in blank ; it was properly filled up afterwards.

Judgment affirmed.